t c memo united_states tax_court daniel f nix and gayle h nix petitioners v commissioner of internal revenue respondent docket no filed date j winston krause for petitioners thomas f kagan for respondent memorandum findings_of_fact and opinion swift judge respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax for and an accuracy- related penalty under sec_6662 of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure after settlement the primary issue for decision is whether petitioners are entitled to deductions for claimed losses relating to a closely_held_corporation all references to petitioner are to daniel f nix findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in austin texas in petitioner was employed in the telecommunications industry as a sales director while in this position petitioner identified what he regarded as a new market for single line telephones to complement more expensive business telephone systems that his employer sold on date after investigation and consultation with others petitioners david morales morales and john amos amos formed telim communications corp telim as a california corporation to manufacture and sell single line telephones the board_of directors of telim consisted of morales amos and mrs nix morales served as chief_executive_officer of telim amos as vice president of operations petitioner as vice president and mrs nix as the secretary and chief financial officer the telim stock was to be treated as sec_1244 stock upon incorporation petitioners were issued big_number shares of stock in telim and morales and amos were issued big_number shares of stock each telim arranged to have single line telephones manufactured in taiwan and imported to and sold in the united_states the telephones received from taiwan were defective and telim was required to rebuild the telephones before sale to customers due to delays and limited sales telim realized no profits prior to incorporation of telim in april of petitioners spent dollar_figure of their funds in startup expenses relating to telim from april to the end of date petitioners spent an additional dollar_figure of their funds to pay expenses of telim and on date an additional big_number shares of telim stock were issued to petitioners in october and november of petitioners spent an additional dollar_figure of their funds to pay expenses of telim and on date an additional big_number shares of telim stock were issued to petitioners with regard to petitioners’ funds that were used to pay expenses of telim no promissory notes were issued by telim to petitioners and no repayments were made by telim to petitioners as of the end of as a result of the defective telephones and lack of profits telim’s business operations were effectively terminated on date a telim corporate resolution authorized amos to sell telim's capital equipment in taiwan and to pay off telim's debts in taiwan petitioners were authorized to sell telim's assets located in the united_states in order to pay off telim's remaining debts the telim shares of stock owned by morales and amos were transferred to petitioners in exchange for releases of morales and amos from any debt obligations of telim on date morales and amos resigned as officers of telim on date petitioners sold for a gain of dollar_figure their personal_residence in novato california and petitioners moved to austin texas petitioner's employer paid dollar_figure of petitioners' moving_expenses to texas petitioners built a new residence in austin that was completed in march of at which time petitioners moved into the new residence telim’s corporate federal_income_tax return reflected a total of dollar_figure as loans to shareholders telim’s corporate federal_income_tax return reflected a total of dollar_figure as loans to shareholders telim’s corporate federal_income_tax return reflected no income no tax_liability and no loans to shareholders this was the final corporate federal_income_tax return filed on behalf of telim on their joint federal_income_tax return petitioners claimed a sec_1244 ordinary_loss of dollar_figure relating to their telim stock on their joint federal_income_tax return petitioners did not claim any losses relating to their investment in telim on their joint federal_income_tax return petitioners deferred the dollar_figure gain from sale of their california residence and they claimed a dollar_figure moving_expense_deduction petitioners did not claim thereon any losses relating to their investment in telim on audit of petitioners' joint federal_income_tax return respondent disallowed the dollar_figure claimed sec_1244 ordinary_loss relating to petitioners’ telim stock and petitioners filed with regard thereto a petition with this court in nix v commissioner docket no respondent and petitioners reached a settlement in that case in which dollar_figure of the claimed dollar_figure sec_1244 ordinary_loss was allowed to petitioners for on audit of petitioners' joint federal_income_tax return as originally filed with respondent respondent made no adjustments to petitioners’ return thereafter on date petitioners filed with respondent an amended joint federal_income_tax return on which petitioners claimed a refund of dollar_figure based upon a dollar_figure claimed capital_loss relating to purported worthless loans made to telim and an additional dollar_figure claimed sec_1244 ordinary_loss relating to petitioners’ shares of stock in telim on date respondent disallowed petitioners’ claim_for_refund for on audit of petitioners’ joint federal_income_tax return respondent among other things determined that due to petitioners’ failure to purchase their replacement residence within the 2-year rollover period petitioners were taxable on the dollar_figure gain realized on sale of their personal_residence in california in their petition filed herein with regard to and at trial petitioners argue that of the dollar_figure capital_loss claimed on petitioners’ amended joint federal_income_tax return dollar_figure was claimed as a loss on the amended return and the remaining dollar_figure should be available as a capital_loss_carryover to and should offset the dollar_figure capital_gain recognized on sale of petitioners' residence petitioners also argue that the dollar_figure sec_1244 ordinary_loss claimed on their amended joint federal_income_tax return should be recharacterized and now also be treated as a non sec_1244 capital_loss and be available as a capital_loss_carryover to opinion in general taxpayers bear the burden of proving that they are entitled to claimed losses and taxpayers are expected to maintain adequate_records to substantiate claimed losses see sec_6001 rule a 290_us_111 respondent argues among other things that due to lack of substantiation petitioners are not entitled to any of petitioners’ claimed bad_debt and stock losses relating to telim respondent also argues that none of the funds petitioners paid to or on behalf of telim should be treated as loans but rather as part of petitioners’ investment in the capital stock of telim and that whatever stock related losses petitioners incurred in connection with their investment in telim should be treated as sec_1244 ordinary losses for and fully absorbed in and prior years we agree with respondent’s argument petitioners have not substantiated or established the amount of losses they incurred with regard to telim that any such losses were incurred in that funds they paid to or on behalf of telim and on which the alleged bad_debt losses are based constituted loans and that whatever losses petitioners incurred with regard to telim constituted anything other than sec_1244 losses no credible_evidence supports the existence of the alleged loans from petitioners to telim no promissory notes exist no repayments were made to petitioners to the contrary with regard to funds petitioners paid to or on behalf of telim petitioners were issued additional stock in telim telim's corporate federal_income_tax returns for and showed only small loans to shareholders and telim's corporate federal_income_tax return for did not reflect any loans to shareholders by the end of telim had ceased operations in telim sold off its assets in telim filed its final tax_return on petitioners’ and joint federal_income_tax returns as originally filed with respondent petitioners did not claim any losses relating to petitioners’ investment in telim no credible_evidence supports petitioners’ claim that their losses with regard to telim should be treated as losses in petitioners were authorized to sell off assets of telim the evidence does not establish what funds were realized on such sales and what portion thereof was retained by petitioners if any telim’s books_and_records were not produced the amount of petitioners’ losses with regard to their investment in telim is not established petitioners’ claim--that all funds they invested in telim should be treated as capital losses for relating to non- sec_1244 stock--is inconsistent with petitioners’ settlement of their case in this court involving pursuant to which petitioners’ telim stock was given sec_1244 stock treatment petitioners’ attempt to recast funds they invested in telim as representing either loans or as non sec_1244 stock appears to be nothing more than a belated attempt to manufacture capital losses to offset capital_gain income petitioners admit they failed to report on their joint federal_income_tax return under sec_6662 a 20-percent accuracy-related_penalty applies to underpayments of tax attributable to negligence petitioners argue that unforeseen delays in construction of their new residence caused them to miss the 2-year tax free roll- over period relating to gain on sale of their california residence and that they relied on their tax_return_preparer in deducting moving_expenses paid_by their employer the credible_evidence does not support petitioners’ argument we sustain respondent’s determination of the accuracy- related penalty to reflect the foregoing a decision will be entered under rule
